Motion by appellant to dispense with printing on appeal from order denying his coram nobis application, granted. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve-one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the September Term, beginning, September 6, 1961; appeal ordered on the calendar for said term. This appeal should be heard together with the pending appeal from the judgment of conviction. Motion for assignment of counsel granted. William A. Smith, Esq., of 30 Bay Street, Staten Island, New York, having been assigned as counsel to prosecute appellant’s pending appeal from the judgment, is also assigned to prosecute this appeal from the order denying the coram nobis application. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.